ORDER

PER CURIAM.
Defendant, Terrence D. Reid, appeals from a judgment entered by the trial court after a jury verdict finding him guilty of unlawful use of a weapon, in violation of section 571.030 RSMo (2000). The trial court sentenced defendant to eight years in prison.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
*466The judgment of the trial court is affirmed in accordance with Rule 30.25(b).